At the time this case was submitted, Judge A. L. Etheridge, of the Atlanta Circuit, was designated by the court to preside instead of Chief Justice Reid, who was disqualified. Subsequently Chief Justice Reid resigned, and Presiding Justice Bell was appointed Chief Justice, and Hon. Lee B. Wyatt was appointed Associate Justice. Judge Wyatt, having thus become a member of the court after Judge Etheridge had been lawfully designated and after the case had been submitted, did not participate in the consideration or decision of this case. See Atlanta Coach Co. v. Cobb, 178 Ga. 544, 559
(174 S.E. 131).